                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     AMARILLO DIVISION

 UNITED STATES OF AMERICA                           §
                                                    §
      Plaintiff,                                    §
                                                    §
 v.                                                 §    Criminal Action No. 2:19-CR-175-Z-BR-(1)
                                                    §
 WHITNEY ERIN MALDONADO (1)                         §
                                                    §
      Defendant.                                    §

                    ORDER ADOPTING REPORT AND RECOMMENDATION
                            CONCERNING PLEA OF GUILTY

         On December 11, 2019, the United States Magistrate Judge issued a Report and Recommendation

Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant

Whitney Erin Maldonado filed no objections to the Report and Recommendation within the fourteen-day

period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record

in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,

and Plea Agreement—and thereby determined that the Report and Recommendation is correct. Therefore,

the Report and Recommendation is hereby ADOPTED by the United States District Court. Accordingly,

the Court hereby FINDS that the guilty plea of Defendant Whitney Erin Maldonado was knowingly and

voluntarily entered; ACCEPTS the guilty plea of Defendant Whitney Erin Maldonado; and ADJUDGES

Defendant Whitney Erin Maldonado guilty of Count One of the Information, in violation of 18 U.S.C. §

371. Sentence will be imposed in accordance with the Court’s sentencing scheduling order.


         SO ORDERED, December 26, 2019.


                                                     _______________________________
                                                     MATTHEW J. KACSMARYK
                                                     UNITED STATES DISTRICT JUDGE
